OPINION — AG — ** CIVIL DEFENSE — PAYMENTS — TRUST ** QUESTION(1): CAN THE STATE OF OKLAHOMA PAY INTO THE UNITED STATES TREASURY, IN TRUST, ADVANCE SUMS TO BE APPLIED IN PAYMENT OF YOUR SHARE OF THE COST OF DEFENSE EQUIPMENT AND SUPPLIES ? — NEGATIVE, QUESTION(2): CAN THE STATE OF OKLAHOMA REIMBURSE THE FEDERAL GOVERNMENT FOR YOUR SHARE (CIVIL DEFENSE DEPARTMENT) IN ANY INSTANCE THE INITIAL OUTLAY IS WHOLLY PAID FROM THE UNITED STATES TREASURY ? — NEGATIVE (PURCHASING EQUIPMENT, SUPPLIES POOLED FOR THE STATES, FUNDS, EXPENDITURES, FEDERAL FUNDS) CITE: 80 O.S. 21 [80-21] (FRED HANSEN)